Title: To Thomas Jefferson from John Banister, 14 March 1781
From: Banister, John
To: Jefferson, Thomas



March 14th. 1781.

Col: J. Banister to the Governor: by Danl: Dodson, who goes to Richmond to get his pay for valuable services rendered the State; hopes he may not be disappointed, as the money is not now one  fifth the value it was at that time. He is, with great difficulty collecting the Militia, who having so lately been in service, and did not expect to be called on again. Will use every effort to conciliate them, and deliver the command over to Col: Faulkner, as soon as a sufficient number are collected. Begs the money he has advanced “for the Country” be refunded, as he is in great need of it.
